Citation Nr: 0428488	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  01-04 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from August 1987 to October 
1995.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the above claim. 

In July 2003, the Board remanded this matter for additional 
development and due process concerns.  The case has been 
returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to comply with all due process concerns, so that 
the veteran is afforded every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran is considered a Persian Gulf War veteran.  As 
noted in the Board's July 2003 remand, the veteran has argued 
the applicability of 38 C.F.R. § 3.317, compensation for 
certain disabilities due to undiagnosed illnesses.  The Board 
requested that the RO consider this provision during its 
development and readjudication of the claim.  In the February 
2004 supplemental statement of the case (SSOC), the RO did 
not document its consideration of 38 C.F.R. § 3.317, and 
there is no indication that the regulation was considered.  
On remand, the RO must address this matter.  

Additionally, the veteran argues that his carpal tunnel 
syndrome resulted from working on engines and equipment with 
vibrating tools during his active service.  He also said that 
he performed repetitive motion with wrenches.  A VA treatment 
record dated January 23, 1996, showed that he complained of 
numbness in his hands all the time, which started two months 
ago.  

The veteran was afforded a VA examination in January 2004.  
In an addendum to the examination report dated February 2004, 
the examiner stated that it was not as likely as not that the 
veteran's complaints of numbness in his hands in January 1996 
was a manifestation of carpal tunnel syndrome.  However, the 
examiner also stated that the January 1996 VA outpatient 
treatment record was not available for review.  On remand, 
the examiner should be asked to provide an opinion, as 
discussed below, based upon review of the entire claims 
folder, including the January 23, 1996, VA outpatient 
treatment record, which is of record.  

Accordingly, this case is REMANDED for the following actions:

1.  Return the claims folder to the VA 
examiner that examined the veteran in January 
2004.  If that examiner is not available, 
arrange for a different examiner to review 
the claims folder.  Ask the examiner to state 
in the report if the claims folder, including 
the January 23, 1996, VA outpatient treatment 
record, was reviewed.  
The examiner is requested to provide an 
opinion as to the date of onset and etiology 
of the veteran's carpal tunnel syndrome.  The 
examiner should state whether it is at least 
as likely as not that carpal tunnel syndrome 
had its onset during active service or is 
related to any in-service disease or injury, 
including working on engines and equipment 
with vibrating tools and performing 
repetitive motion with wrenches.  
If not, examiner should state whether it is 
at least as likely as not that carpal tunnel 
syndrome had its onset within the first post-
service year, with consideration of the 
January 23, 1996, VA outpatient treatment 
record, which is associated with the claims 
folder.
The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

2.  Readjudicate the veteran's claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished an SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  In the 
SSOC, the RO should specifically note its 
consideration of 38 C.F.R. § 3.317 (2004).  
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


